Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
Applicant's amendment or response filed 06/12/2020 is acknowledged and has been entered.  Claim 9 has been amended.  Claims 2, 5-6, 10, and 13 have been cancelled.  Claims 1, 3-4, 7-8, and 22 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1, 3-4, 7-9, 11-12, and 14-22 are pending and claims 9, 11-12, and 14-21 are under examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.  Accordingly, the instant claims are provisionally granted a priority date of December 29, 2014 (see 37 CFR § 1.55(a) and MPEP § 213).  It is noted that a translation of the Japanese priority document has not been provided.  A translation is not usually required except when necessary to overcome the date of a reference relied upon by the examiner (37 C.F.R. § 1.55(g)(3)).  
Claim Objections
Claim 9 is objected to because of the following informalities:  Please change “dispense an analyte that is a specimen” to “dispense the analyte that is in a specimen”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “provides biotin and avidin the label bonded substance” does not make any sense.  Based on [0013] of the specification it appears to indicate that the biotin and avidin are the label and labeled bonded substance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-12, 14-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2013/0078733) in view of Copeland et al. (US5,650,327).
With respect to claims 9 and 11, the following phrases are determined to be intended use: “for measuring an analyte”, “for transferring reaction containers within the enzyme reaction unit” , “for immobilizing the analyte on a solid phase in a reaction container”, “wherein the specimen dispensing device transfers an analyte to the reaction container for immobilizing the analyte on a solid phase”,  “storing…”, “for transferring the reaction container within the enzyme reaction unit” and wherein the reagent supply nozzle supplies…and the enzyme substrate”.  The prior art will be analyzed to determine if it is capable of performing these function.
Holmes at [0988] teaches an analysis device (device containing assay units) which measures an analyte (concentration of one or more analytes).  Holmes at [1566] teaches that 
	Holmes does not teach a rotatable reaction table.
	However, Copeland, throughout the reference and especially at abstract teaches a similar device, with a rotating reagent carousel. Copeland at 20:20-45 teaches a similar ELISA and describes the steps in detail.  Copeland at id. teaches that a biotin labeled antibody (complex of anti-analyte antibody and label) is added to the sample, then an enzyme labeled with avidin (label bonded substance), and finally a substrate.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a rotating reagent carousel and used a biotin labeled antibody, then an enzyme labeled with avidin, and finally the substrate, as taught by Copeland, in the device of Holmes.

One of ordinary skill in the art would have a reasonable expectation of success, because including rotating tables and biotin/streptavidin and substrates are routine in the art.

	With respect to claim 12, the phrase “wherein the reagent supply nozzle…generate the enzyme reaction product” is an intended use of the nozzle. As explained above, Holmes at [0155], [0319], [0331], [0336], [0814], and [01061] teaches a reagent supply nozzle (pipette nozzle) for supplying reagents to the reaction containers (assay units), which is certainly capable of supplying enzyme (a reagent). Holmes at [1566] teaches that the enzyme can be a galactosidase for a prescribed time to generate the enzyme reaction product.  Holmes at [1655] teaches a quadrupole mass spectrometer which analyzes various analytes.  The phrase “to analyze…product” is an intended use. As long as the mass spectrometer is capable of performing the use, it meets the claim. Here, since Holmes teaches that it analyzes a variety of molecules and mass spectrometers can analyze enzyme produce, it would be expected to be capable of analyzing enzyme product.
With respect to claims 14-15, the claims describe the intended use of the mass
spectrometer. The mass spectrometer is capable of analyzing the enzyme reaction product that
satisfies the claims.  

With respect to claim 17, Holmes at [1047] teaches that the reaction container contains magnetic particles (the magnetic particles can in be an assay unit or in a processing unit that can perform a biological or chemical reaction that yields a detectable signal indicative of the presence of the analyte (see [0556]; [1018])).  Holmes at [1047] teaches that these magnetic particles adapted for immobilizing the analyte (with antibodies, antigens or other capture molecules, which naturally bind to the analyte and immobilize it).
With respect to claim 18, under the BRI of the claims, the phrases “for removing…container” and “for supplying…container” are intended use. As long as the structure is capable of satisfying the intended use limitations, the prior art meets the claim.   Holmes at [1103] teaches a cleaning solution supply nozzle (fluid handling system, which contains a pipette, which is a nozzle) for supplying cleaning solution (cleaning agents). This pipette is capable of supplying the cleaning solution to a reaction container. Moreover, Holmes at [0029] and [0566] teaches that the fluid handling system is configured to aspirate fluid, which means that it can remove supernatant from the reaction container. Holmes at [0064] and [0103] teaches that the fluid handling system contains pipettes which include nozzles and can transfer fluid within the assay system (reaction container).
With respect to claim 21, Holmes at [1003] and [1567] teaches that the anti-analyte antibody is a second anti-analyte antibody and the first anti-analyte antibody (sandwich ELISA first analyte receptor) immobilizes the analyte on the solid phase in the reaction container. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2013/0078733) in view of Copeland et al. (US5,650,327), as applied to claim 9, and further in view of Wang (US 7462824).
With respect to claim 19, Holmes at [1651]-[1654] teaches an electrospray ionization (ESI) mass spectrometer.
Holmes and Copeland do not teach triple-quadrupole. 
However, Wang, throughout the reference and especially at 4:50-60, 6:10-50, and claim 5 teaches using a triple quadrupole mass spectrometer with electrospray ionization.
It would have been prima facie obvious at the time the application was filed, for one of ordinary skill in the art to have used a triple quadrupole mass spectrometer, as taught by Wang,  in the device of Holmes and Copeland.
One of ordinary skill in the art would be to have been motivated to use a triple quadrupole mass spectrometer, as taught by Wang,  in the device of Holmes and Copeland, because Holmes teaches an ESI mass spectrometer and a triple quadrupole mass spectrometer is a type of mass spectrometer which is routinely used.
One of ordinary skill in the art would have a reasonable expectation of success, because a triple quadrupole mass spectrometer is a type of mass spectrometer which is routinely used.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2013/0078733) in view of Copeland et al. (US5,650,327) and Wang, as applied to claim 19, and further in view of Derrick (US 6894286) and Schwartz (US5572022).
Holmes, Copeland, and Wang do not teach three electrodes in series.

Moreover, Schwartz at 6:60-67 teaches using three electrodes.
It would have been prima facie obvious at the time the application was filed, for one of ordinary skill in the art to have used three electrodes, as taught by Schwartz,  in series, as taught by Derrick,  in the device of Holmes, Copeland, and Wang.
One of ordinary skill in the art would be motivated to have used three electrodes, as taught by Schwartz,  in series, as taught by Derrick,  in the device of Holmes, Copeland, and Wang., because Derrick teaches using electrodes in series allow for trapping and focusing. Moreover, one would be motivated to use three electrodes in series, because Derrick teaches a plurality to four electrodes and Schwartz teaches using three.
One of ordinary skill in the art would have a reasonable expectation of success, because these features are routinely used.
Conclusion


No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641